— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered May 8, 1986, convicting him of criminal possession of a forged instrument in the second degree, upon a jury verdict, and imposing sentence.
*677Ordered that the judgment is affirmed.
The defendant’s contention that, based upon the trial court’s charge, the jury had no choice but to find him not guilty is without merit. In relevant part, the court charged that the jury could consider the defendant’s testimony to the effect that he procured a forged driver’s permit as a favor to the complainant, an undercover police officer, in determining whether he possessed the permit with intent to defraud (see, Penal Law § 170.25). The jury as charged was free to reject the proffered defense and find the defendant guilty of criminal possession of a forged instrument in the second degree based upon the testimony of the prosecution’s witnesses.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Mollen, P. J., Mangano, Thompson and Brown, JJ., concur.